          Case 3:20-cv-01021-AHG Document 7 Filed 06/29/20 PageID.26 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL M.,                                        Case No.: 3:20-cv-1021-AHG
12                                    Plaintiff,       ORDER:
13   v.
                                                       (1) DISMISSING COMPLAINT
14   COMMISSIONER OF SOCIAL                            WITH LEAVE TO AMEND, and
     SECURITY,
15
                                    Defendant.         (2) DENYING WITHOUT
16                                                     PREJUDICE PLAINTIFF’S MOTION
                                                       FOR LEAVE TO PROCEED IN
17
                                                       FORMA PAUPERIS
18
                                                       [ECF No. 2]
19
20
21
22
23
24
25
26
27
28

                                                   1
                                                                              3:20-cv-1021-AHG
           Case 3:20-cv-01021-AHG Document 7 Filed 06/29/20 PageID.27 Page 2 of 5



 1            Plaintiff Daniel M. (“Plaintiff”) brings this action against the Commissioner of
 2   Social Security, Andrew Saul, seeking judicial review of the Commissioner’s final
 3   administrative decision denying his application for Social Security Supplemental Security
 4   Income Disability Benefits for lack of disability. ECF No. 1. Along with his Complaint,
 5   Plaintiff also filed a motion for leave to proceed in forma pauperis (“IFP”) under 28 U.S.C.
 6   § 1915. ECF No. 2. After due consideration and for the reasons set forth below, the Court
 7   DISMISSES Plaintiff’s complaint with leave to amend, if amended within 28 days of the
 8   date of this Order, and DENIES as moot Plaintiff’s motion to proceed IFP without
 9   prejudice.
10   I.       LEGAL STANDARD
11            A motion to proceed IFP presents two issues for the Court’s consideration. First, a
12   complaint filed pursuant to the IFP provisions of 28 U.S.C. § 1915(a) is subject to a
13   mandatory and sua sponte review by the Court. Lopez v. Smith, 203 F.3d 1122, 1127 (9th
14   Cir. 2000). Section 1915(e)(2)(B)(ii) requires the Court to evaluate whether an applicant’s
15   complaint sufficiently states a claim upon which relief may be granted. See id. (“1915(e)
16   not only permits but requires a district court to dismiss an in forma pauperis complaint that
17   fails to state a claim.”). Second, the Court must determine whether an applicant properly
18   shows an inability to pay the $400 civil filing fee required by this Court. See 28 U.S.C. §§
19   1914(a), 1915(a). To that end, an applicant must also provide the Court with a signed
20   affidavit “that includes a statement of all assets[,] which shows inability to pay initial fees
21   or give security.” CivLR 3.2(a).
22   II.      DISCUSSION
23            As discussed above, every complaint filed pursuant to the IFP provisions of 28
24   U.S.C. § 1915 is subject to a mandatory screening by the Court under Section
25   1915(e)(2)(B). Lopez, 203 F.3d at 1127. Under that subprovision, the Court must dismiss
26   complaints that are frivolous or malicious, fail to state a claim on which relief may be
27   granted, or seek monetary relief from defendants who are immune from such relief. See 28
28   U.S.C. § 1915(e)(2)(B). Social Security appeals are not exempt from this screening

                                                    2
                                                                                     3:20-cv-1021-AHG
       Case 3:20-cv-01021-AHG Document 7 Filed 06/29/20 PageID.28 Page 3 of 5



 1   requirement. See Hoagland v. Astrue, No. 12-cv-00973-SMS, 2012 WL 2521753, at *1
 2   (E.D. Cal. June 28, 2012) (“Screening is required even if the plaintiff pursues an appeal of
 3   right, such as an appeal of the Commissioner's denial of social security disability benefits
 4   [under 42 U.S.C. 405(g)].”); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)
 5   (affirming that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners”);
 6   Lopez, 203 F.3d at 1129.
 7         Rule 8 sets forth the federal pleading standard used to determine whether a complaint
 8   states a claim upon which relief may be granted. FED. R. CIV. P. 8; see also Ashcroft v.
 9   Iqbal, 556 U.S. 662, 678–79 (2009) (“[A] complaint must contain a “short and plain
10   statement of the claim showing that the pleader is entitled to relief.”); Bell Atlantic Corp.
11   v. Twombly, 550 U.S. 544, 555 (2007) (noting that “detailed factual allegations” are not
12   required, but a plaintiff must provide “more than labels and conclusions, and a formulaic
13   recitation of the elements of a cause of action” to justify relief). A proper pleading “does
14   not require detailed factual allegations, but it demands more than an unadorned, the-
15   defendant-unlawfully-harmed-me accusation. A pleading that offers labels and conclusions
16   . . . will not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
17   factual enhancement.” Iqbal, 556 U.S. at 678 (internal citations and quotations omitted)
18   (referring to FED. R. CIV. P. 8). When a plaintiff fails to provide “enough facts to state a
19   claim to relief that is plausible on its face,” the Court must either dismiss a portion, or the
20   entirety of the complaint. Twombly, 550 U.S. at 547; Hoagland, 2012 WL 2521753, at *1.
21         For example, in social security cases, “[t]he plaintiff must provide a statement
22   identifying the basis of the plaintiff's disagreement with the ALJ’s determination and must
23   make a showing that he is entitled to relief, ‘in sufficient detail such that the Court can
24   understand the legal and/or factual issues in dispute so that it can meaningfully screen the
25   complaint pursuant to § 1915(e).’” Jaime B. v. Saul, No. 19cv2431-JLB, 2020 WL
26   1169671, at *2 (S.D. Cal. Mar. 10, 2020) (quoting Graves v. Colvin, No. 15cv106-RFB-
27   NJK, 2015 WL 357121, at *2 (D. Nev. Jan. 26, 2015)). “Every plaintiff appealing an
28   adverse decision of the Commissioner believes that the Commissioner was wrong. The

                                                    3
                                                                                      3:20-cv-1021-AHG
       Case 3:20-cv-01021-AHG Document 7 Filed 06/29/20 PageID.29 Page 4 of 5



 1   purpose of the complaint is to briefly and plainly allege facts supporting the legal
 2   conclusion that the Commissioner’s decision was wrong.” Hoagland, 2012 WL 2521753,
 3   at *2 (dismissing conclusory complaint in IFP screening process for failure to state a
 4   plausible claim for relief due to insufficient factual allegations).
 5         Here, Plaintiff contends that a reversal of Defendant’s decision is warranted because
 6   “[t]here is new and material evidence that relates to the period of disability” and because
 7   “[t]he conclusions and findings of fact of the defendant are not supported by substantial
 8   evidence and are contrary to law and regulation.” ECF No. 1 at 2. However, Plaintiff does
 9   not explain what this new evidence is, how the evidence is material or relates to the period
10   of disability, or how the new evidence has a reasonable probability of changing the
11   outcome of the Commissioner’s decision. Plaintiff also does not explain how the
12   conclusions and findings of fact of the Defendant are not supported by substantial evidence
13   or how these conclusions and findings are contrary to law and regulation. These boilerplate
14   allegations are precisely the type of conclusory statements that fail to satisfy the federal
15   pleading standard. Graves, 2015 WL 357121, at *2 (“a social security complaint that
16   merely parrots the standards used in reversing or remanding a case is not sufficient to
17   withstand a screening pursuant to Section 1915(e)”); see, e.g., Jaime B., 2020 WL
18   1169671, at *2 (dismissing complaint pursuant to IFP screening because the plaintiff made
19   boilerplate allegations that a reversal or remand was warranted because “the denial of
20   [Plaintiff’s] disability claim is not supported by substantial evidence under the standards
21   set forth by 42 U.S.C. § 405(g) . . .”); Maryanne M. v. Saul, No. 19cv2008-AHG, 2019 WL
22   5894711, at *2 (S.D. Cal. Nov. 12, 2019) (same); Graves, 2015 WL 357121, at *2
23   (dismissing complaint pursuant to IFP screening because “Plaintiff alleges merely that the
24   Commissioner’s decision to deny her benefits was wrong without any indication as to why
25   it was wrong other than a recitation of the general standards that govern this Court’s review
26   of that decision”).
27         Because Plaintiff’s Complaint fails to state a claim, the Court DISMISSES
28   Plaintiff’s complaint pursuant to § 1915(e)(2)(B)(ii). However, Plaintiff shall have 28 days

                                                    4
                                                                                   3:20-cv-1021-AHG
         Case 3:20-cv-01021-AHG Document 7 Filed 06/29/20 PageID.30 Page 5 of 5



 1   to file an amended complaint that cures the deficiencies discussed herein.
 2   III.   CONCLUSION
 3          For the reasons state above, the Court DISMISSES Plaintiff’s complaint with leave
 4   to amend. Plaintiff must file his first amended complaint by July 27, 2020.
 5          Since it has dismissed Plaintiff’s complaint, the Court DENIES as moot Plaintiff’s
 6   motion to proceed IFP, without prejudice. If Plaintiff files an amended complaint, he
 7   must also refile his request to proceed IFP at that time. If Plaintiff files a renewed
 8   motion to proceed IFP, the Court cautions Plaintiff that he must include further
 9   details in his motion.1
10
11          IT IS SO ORDERED.
12   Dated: June 29, 2020
13
14
15
16
17
18
19
20
21
     1
       Here, Plaintiff’s affidavit states that he has no income. ECF No. 2 at 1–2, 5. However,
22
     questions on this affidavit regarding Plaintiff’s employment history, bank accounts, assets,
23   accounts receivable, and expenses are left blank. Id. at 2–-5. An applicant need not be
     completely destitute to proceed IFP, but they must adequately prove their indigence. Adkins
24
     v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339–40 (1948). An adequate affidavit
25   should state supporting facts “with some particularity, definiteness and certainty.” United
     States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (citing Jefferson v. United States,
26
     277 F.2d 723, 725 (9th Cir. 1960)). Courts have discretion to make a factual inquiry and to
27   deny a motion to proceed IFP when the moving party is “unable, or unwilling, to verify
     their poverty.” McQuade, 647 F.2d at 940.
28

                                                  5
                                                                                   3:20-cv-1021-AHG
